IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-23,457-03


EX PARTE CHARLES LEE SHAW, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 962926 IN THE 183RD DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of
cocaine weighing more than one gram and less than four grams. He was sentenced to twenty-five
years' imprisonment. The First Court of Appeals affirmed his conviction. Shaw v. State, No. 01-04-01119-CR (Tex. App.-Houston [1st], Jan. 12, 2006, no pet.).
	Applicant contends that the jury charge was defective. The trial court entered findings of fact
and conclusions of law and recommended that we deny relief. We agree that Applicant's complaint
is without merit and, accordingly, it is denied. 
	We note that on the record before this Court Applicant was found guilty of possession of
cocaine weighing more than one gram and less than four grams. The judgment states, however, that
he was found guilty of possession with intent to deliver cocaine weighing more than four grams and
less than 200 grams. If, as the record indicates, there is a clerical error in the judgment, Applicant
may file a motion in the trial court for judgment nunc pro tunc.
 
Filed: October 29, 2008
Do not publish